Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This Office action is in response to the communication filed on 08/19/2022. Currently claims 1-2, 5-6, and 15-17 are pending in the application.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 15-17 are rejected under pre-AIA  35 U.S.C.102(a) as being anticipated over Fisker (US Patent Application Publication Number 2014/0051037 A1), hereafter, referred to as “Fisker”, 

Regarding claim 15-17, Frisker teaches a computer program product having a computer readable medium, said computer program product comprising the means for carrying out any of the steps of any of the methods listed therein (para. [0168]). Frisker also teaches to scan a denture form device comprising an arch-shaped base and a plurality of teeth disposed along the base; and generate a model of a patient's mouth, using a scan of the denture form device by teaching to crafting the preliminary model of the denture, which typically is hand crafted by a dentist or a dental technician based on model (equivalent to denture form device) of the patient's maxillary and mandibular arches (para. [0023]), and scanning, and obtaining a model of the patient's dental arch by 3D scanning (para. [0008]). Frisker also teaches that the process may be computer implemented (para. [0039]) using computer aided modeling and manufacturing (CAD/CAM).  Therefore, Frisker teaches a process that involves non-transitory computer readable medium containing program instruction to perform the modeling and manufacturing activities including the scanning activities.

Additionally, Frisker also teaches that the generation of the model comprises of generating a three-dimensional representation of the patient's mouth for display on a display screen by teaching the displaying of the model on screens in Fig. 10 (a-d). Furthermore, Frisker also teaches the use of occlusal or incisal surface information of the patient to model the denture (para. [0241], [0247]) and other physical, physiological, and anatomical constraints (equivalent to anatomical landmarks) (para. [0210]), and 3D representation of the teeth side in denture model (para. [0019]) of the patients mouth to generate the model.


Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, and 5-6 are rejected under pre-AIA  35 U.S.C.103 as being obvious over Fisker (US Patent Application Publication Number 2014/0051037 A1), in view of Schneider (US Patent Application Publication Number 2004/0248065 A1), hereafter, referred to as “Schneider”, in view of Ginsburg et al. (US Patent No. 5,775,900), hereafter, referred to as “Ginsburg”.

Regarding claim 1, Fisker teaches a method for creating a model of a patient’s mouth by creating a model of a structure of a denture of the patient (that includes the corresponding dental arch), the method comprising the steps of obtaining a first 3D representation of at least a part of a preliminary model of the denture (para. [0004-0005]), which would ultimately overcome, and remedy the cumbersome process of making a denture, that would generally take several attempts and two to six weeks to get the denture made, which is neither user friendly nor customizable (para. [0003]). Fisker teaches that the method starts with crafting the preliminary model of the denture (equivalent to first denture form device), which typically is hand crafted by a dentist or a dental technician.  The preliminary model of the denture may be a try-in denture, a diagnostic wax-up, a temporary denture etc. (para. [0023]). Frisker also teaches that consequently the model be virtually provided and designed based on obtaining a preliminary model of a denture, and by scanning, or by obtaining the patient's dental arch, and by scanning such as 3D scanning (para. [0008]). Fisker further teaches that after the structure has been provided the denture can be finalized by manually adapting the preliminary model of the denture (para. [0024]).  Therefore, Frisker teaches to use an existing denture form to conform to a shape and fit of a patient's mouth, and use the 3D scanning process to generate a model for the patient's mouth.

Frisker also teaches in Fig. 2(a-c) examples of manufactured denture devices having of an arch-shaped base, and a plurality of teeth, which are disposed along the base that are manufacture based on the modeling from denture form device.  Therefore, it would have been obvious that the denture form devices would also comprise of an arch-shaped base, and a plurality of teeth, which are disposed along the base.

Fisker further teaches the manufacturing of the final denture and the solid base attaching the denture in the mouth of the patient (para. [0002]). Frisker also teaches that the solid base must be perfectly fitted to the final denture and the mouth of the patient. Fisker also teaches in Fig. 11 that the arch-shaped base is integrated with the plurality of teeth such that they form a uniform structure. Additionally, Schneider teaches in Fig. 1 the formation of a flange (element 30) in the denture structure.

But Frisker fails to explicitly teach the modification to be made to the denture (form device) based on the trial of the dentures on the patient by subjecting it to specific temperatures to make it malleable, in order to make a better and compatible model for the mouth of the patent which would be used to make a denture for the patient. 

However, Schneider teaches the concept of modification of the denture, as the dentures are tried on the patient for a better fit (abstract).  Schneider teaches to place the denture in warm water for a few minutes and is placed into the mouth and will form directly, molding to the gums. The bite will adjust itself to the opposing bite allowing the denture to balance between the fit and the occlusion, providing a better fit (para. [0019]).  Schneider also teaches to subject the denture from approximately ambient temperature (18-21 degrees C) (66-71 degrees F) to approximately less than 100 degrees C (approximately 212 degrees F (para. [0034]).  Therefore, it would have been obvious to a person of ordinary skill at the time of the claimed invention, based on the teaching of Schneider, to subject the device to a temperature between 100 degrees Fahrenheit and 212 degrees Fahrenheit to make it malleable (adjustable), and adapt the device so that it would conform to the shape of the patient so that a model generated using the adapted device would be an excellent fit, and therefore the denture made using the model would be a perfect fit for the patient (KSR Rationale A, MPEP 2143). Since the references deal with modeling and improvement procedures for a compatible denture, one would have reasonable expectation of success from the combination. Regarding the specific temperature ranges, a prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range. Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30.

But Frisker and Schneider fail to explicitly teach that the flange includes a bump structured to allow adjustment of a width of the arch-shaped base when heated. However, 
Ginsburg teaches in Fig. 2, a temporary denture 10 which is a structural duplicate of the stent 1 comprising a base 11 having an inner surface with a bump structure (element 12), and an outer surface 13 and teeth 14. Ginsburg further teaches that the properties of the denture 10 are like the stent 1 such that it is rendered malleable at approximately 120 °F (49 °C) thereby allowing
it to be molded to fit the patient's edentulous ridge and the tooth arrangement to be altered to accommodate various intraoral variations (column 5, lines 5-15).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention, to incorporate the teaching of Ginsburg, and apply a known technique of including a bump structured to allow adjustment of a width of the arch-shaped base when heated (KSR Rationale C, MPEP 2143), because that would allow it to be molded to fit the patient's edentulous ridge and the tooth arrangement to be altered to accommodate various intraoral variations. Because the reference deals with dental procedure, one would have reasonable expectation of success from its combination.

Regarding claim 2, Frisker teaches that generating the model comprises of scanning the adapted denture form device, and generating based on a scan of the adapted denture form device a three-dimensional representation of the patient's mouth for display on a display screen by teaching to obtain a preliminary model of a denture, then by using techniques such as by scanning. Frisker teaches to obtain the model of the patient's dental arch, and also scanning such as by 3D scanning (para. [0008]). Frisker teaches in Figs. 10 (a-d) the use of display screens to view the models on a display screen.


Regarding claim 5, Fisker teaches the 3D scanning, such as scanning intra orally, impression scanning, model scanning, cast scanning, CT scanning and/or the like scanning methods (para.[0046]) of the model (equivalent to denture form device) of the patient's maxillary and mandibular arches (para. [0023]) to create the model for the patients mouth in order to manufacture the denture. The method involves using the model of the patient’s maxillary and mandibular arches which is a representation of the impression of the patient’s mouth. Frisker also teaches the use of occlusal or incisal surface information of the patient to model the denture (para. [0241], [0247]) and other physical, physiological, and anatomical constraints (para. [0210]) of the patient’s mouth.

Regarding claim 6, Frisker teaches to use an existing denture form to conform to a shape and fit of a patient's mouth, and use a scanning process to generate (using the adapted model denture device, equivalent to denture form device) a model for the patient's mouth. Frisker also teaches that the preliminary model of the denture is typically hand crafted by a dentist or a dental technician based on model of the patient's maxillary and mandibular arches (para. [0023]). Fisker further teaches the 3D scanning, such as scanning intra orally, impression scanning, model scanning, cast scanning, CT scanning and/or the like scanning methods (para. [0046]) to create the model for the patients mouth in order to manufacture the denture. Additionally, as explained earlier, Schneider teaches the concept of modification of the denture, as the dentures are tried on the patient for a better fit (abstract).  Schneider teaches artificial dentures (upper denture, and lower denture, corresponding to maxillary and mandibular arches) containing a layer of a dental reline material (para. [0019]), and that the part of the denture includes a tray which forms an impression against the gums of the individual by means of an adjustable material within the tray. Schneider also teaches that the adjustable material containing denture is placed in warm water for a few minutes and is placed into the mouth and will form directly, molding to the gums. The bite will adjust itself to the opposing bite allowing the denture to balance between the fit and the occlusion, providing a better fit (para. [0019]). It would have been obvious to any ordinary artisan that since the denture would comprise of upper and lower arch-shaped dentures (equivalent to a first and second base), therefore, the second denture form device would also be placed in warm water for a few minutes and placed into the mouth to form the lower denture (mandibular-shaped) as it would mold into gum to conform to the shape, as the material would be malleable, similar to the modification of the first arch shaped device (as explained in the rejection of claim 1). The first and second (upper and lower) devices together would form the modified device to create the model for the patient’s mouth having better fit for the prospective denture structure. Based on Schneider’s teaching of using warm water of approximately ambient temperature to approximately 100 degrees C (approximately 212 degrees F) (para. [0034]), it would have been obvious to subject the denture form device (second device), also to a temperature between 100 degrees Fahrenheit to 212 degrees Fahrenheit.

Responses to Arguments

Applicant’s amendment and argument filed on 08/19/2022 for the 103 rejections has been fully considered.  The amended independent claim 1 has been considered, and is persuasive. However, upon further consideration, a new ground of rejection is imposed, further in view of Ginsberg.  The applicant amended the claim 1, by including the limitation that the flange includes a bump structured to allow adjustment of a width of the arch-shaped base when heated. However, as explained in the rejection section, Ginsburg teaches in Fig. 2, a temporary denture 10 which is a structural duplicate of the stent 1 comprising a base 11 having an inner surface with a bump structure (element 12), and an outer surface 13 and teeth 14. Ginsburg further teaches that the properties of the denture 10 are like the stent 1 such that it is rendered malleable at approximately 120 °F (49 °C) thereby allowing it to be molded to fit the patient's edentulous ridge and the tooth arrangement to be altered to accommodate various intraoral variations (column 5, lines 5-15). Therefore, the added limitation in being taught by when the rejection is being considered in view of Ginsburg. Therefore, the Examiner maintains that based on the teaching of Frisker, Schneider, and Ginsburg, the rejection set forth in this office action address the scope of the claim, and is relevant.

Regarding the argument against the 102 rejection of claims 15-17, the argument has been fully considered, and is not persuasive. The applicant argues that since Fisker is generally directed to "a system and a method for providing a model of a super structure joining a denture and a corresponding dental arch [and] implants." (abstract), and since the "superstructure" of Fisker "join[s] a denture and the dental implants," Fisker's method expressly includes the steps of "obtaining a first 3D representation of at least a part of a preliminary model of the denture" and "obtaining a second 3D representation of at least a part of the dental arch comprising dental implants" in order to "generate a model of a superstructure."  However, the Examiner takes the position that these steps are not contradictory to performing scan on a single denture form to generate a model of the patient’s mouth.  Therefore, the Examiner maintains that based on the teaching of Frisker, the rejection set forth in this office action address the scope of the claim, and is relevant.

Because the rejections are being maintained on the amended independent claim, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.

Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742